UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21788 Seligman Target Horizon ETF Portfolios, Inc. (Exact name of Registrant as specified in charter) 100 Park Avenue New York, New York 10017 (Address of principal executive offices) (Zip code) Lawrence P. Vogel 100 Park Avenue New York, New York 10017 (Name and address of agent for service) Registrants telephone number, including area code: (212) 850-1864 Date of fiscal year end: 9/30 Date of reporting period: 9/30/08 ITEM 1. REPORTS TO STOCKHOLDERS. Seligman Target Horizon ETF Portfolios, Inc. Targ ETF und Core Targ
